                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,

                              Plaintiff,
        v.                                                                ORDER

 WAL-MART STORES, INC. and                                             17-cv-739-jdp
 WAL-MART STORES EAST, LP,

                              Defendants.


       The court held a hearing by phone on September 27, 2019, at which the parties

appeared by counsel. This order summarizes the rulings made at the conference with respect

to the testimony of Paul Reina and the playing of certain videotaped recordings at trial.

       For the reasons stated at the hearing, plaintiff’s motion to quash the subpoena of Paul

Reina, Dkt. 121, will be granted. Walmart’s motion for the appointment of an interpreter for

Reina’s testimony, Dkt. 118, will be denied as moot.

       Walmart’s motion to play designated portions of the videotaped attempted deposition

of Reina, Dkt. 126, is granted, but the video will be limited to 10 minutes in length, to include

plaintiff’s counter designations. By Tuesday, October 1, 2019, the parties shall file their

stipulated designations and counter-designations, along with a stipulated instruction

identifying the nature of the video. If the parties do not agree on the video designations or

instruction, they should highlight their competing arguments and positions.

       Walmart’s additional request to play portions of the videotaped depositions of Reina

and his job coaches during its opening statement will be denied.
                                  ORDER

IT IS ORDERED that:

1. Plaintiff Equal Employment Opportunity Commission’s motions in limine, Dkt.
   121, is GRANTED in part and DENIED in part, as set forth above.

2. Defendants’ motion for the appointment of an interpreter, Dkt. 118, is DENIED as
   moot.

3. Defendants’ motion to play certain videotaped deposition testimony at trial, Dkt.
   126, is GRANTED in part and DENIED in part, as set forth above. The parties shall
   have until October 1, 2019 to file their stipulations and argument with respect to
   Reina’s videotaped deposition.

   Entered September 30, 2019.

                                   BY THE COURT:

                                   /s/
                                   ________________________________________
                                   JAMES D. PETERSON
                                   District Judge




                                      2
